J-S49039-20

                                   2020 PA Super 283


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY FRAME                                 :
                                               :
                       Appellant               :   No. 146 WDA 2020

             Appeal from the PCRA Order Entered January 7, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                              949 A&B of 1986


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                         FILED DECEMBER 11, 2020

        Appellant, Gary Frame, appeals from the order entered in the Court of

Common Pleas of Erie County dismissing his petition for collateral relief filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546, as untimely. He contends his PCRA petition, filed 31 years after his

judgment of sentence became final, qualifies for an exception to the PCRA

timeliness requirements that vests the PCRA court with jurisdiction to

entertain his appeal. After careful review, we find Appellant’s argument is at

odds with a recent precedential decision of the Pennsylvania Supreme Court,

and for that reason, we affirm.

        In 1987, Appellant was tried and convicted of Homicide and Aggravated

Assault in a jury trial before the Honorable Shad Connelly. At the conclusion


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49039-20



of Appellant’s sentencing hearing, Judge Connelly sentenced Appellant to life

without the possibility of parole.

       Five years earlier, in a previous matter unrelated to Appellant’s

Homicide/Aggravated Assault case, Appellant had been charged and convicted

with Loitering and Prowling, misdemeanors of the third-degree.                The

prosecutor at the time was then-Assistant District Attorney Shad Connelly.

Appellant claims his own youthful indiscretion caused him to openly ridicule

and embarrass ADA Connelly after the trial court had admonished the

prosecution during that particular trial.

       Thirty-one     years    after   Appellant’s   Homicide/Aggravated   Assault

judgment of sentence became final,1 he filed the present PCRA petition, his

second, and cites to the United States Supreme Court’s decision in Williams

v. Pennsylvania, 136 S.Ct. 1899 (2016), which held that Pennsylvania

Supreme Court Justice Ron Castille, who as district attorney had given

approval to seek the death penalty against defendant Williams, violated due

process by failing to recuse himself and participating in the decision to

reinstate Williams’ death sentence.2 Appellant claims Judge Connelly similarly


____________________________________________


1Appellant’s direct appeal became final on October 17, 1988, when the United
States Supreme Court denied Appellant’s Petition for Allowance of Appeal. In
1992, Appellant filed an unsuccessful petition under the former Post
Conviction Hearing Act (“PCHA”), 42 Pa.C.S.A. §§ 9541 et seq.

2 Williams, in pertinent part, held “under the Due Process Clause there is an
impermissible risk of actual bias when a judge earlier had significant, personal



                                           -2-
J-S49039-20



violated Appellant's due process rights by not recusing himself given the

personal animosity Judge Connelly had allegedly formed during the previous

criminal matter. Appellant conceded his petition was patently untimely, but

he alleged it qualified for a PCRA timeliness exception at 42 Pa.C.S.A. §

9545(b)(1)(iii) (right asserted is a Constitutional right recognized by the

United States Supreme Court or Pennsylvania Supreme Court and is intended

to be applied retroactively).

       The PCRA court issued its Notice of Intent to Dismiss Appellant’s petition

pursuant to Pa.R.Crim.P. 907 and held that Williams did not apply

retroactively because the United States Supreme Court did not hold it to do

so.   See 42 Pa.C.S.A. § 9545(b)(1)(iii) (indicating retroactivity of decision

depends upon deciding court to so hold).

       The PCRA court further discussed, in the alternative, that even if the

Supreme Court intended Williams to apply retroactively, Williams was

factually distinguishable from the present matter, for it involved a jurist who

previously as D.A. had authorized prosecution of the very death penalty case

before him on appeal. In contrast, the PCRA court opined, the trial judge in

the case sub judice was no longer in the District Attorney’s Office when

Appellant’s Aggravated Assault/Homicide case arose. Appellant filed pro se

Objections to the court’s Rule 907 Notice.
____________________________________________


involvement as a prosecutor in a critical decision regarding the defendant's
case.” Id. at 1905.



                                           -3-
J-S49039-20



       By its Order of January 7, 2020, the PCRA court dismissed Appellant’s

petition as untimely. Appellant filed a timely pro se notice of appeal to this

Court and subsequently filed a court-ordered Concise Statement of Matters

Complained of on Appeal pursuant to Pa.R.A.P. 1925(b).

       In his Concise Statement, Appellant raised two claims coalescing to

assert that he was entitled to appointment of counsel because this was his

first petition since the 1995 amendments to the PCRA, and he raised an

additional claim asserting that Williams applies retroactively to invalidate his

conviction because the trial judge’s failure to recuse violated Appellant’s due

process rights. See Appellant’s Concise Statement of Matters Complained of

on Appeal, 2/18/20, at 1-2. The PCRA court filed a responsive Rule 1925(a)

opinion rejecting both claims.

       In Appellant’s brief, he abandons his right-to-counsel claim3 and focuses

exclusively on his Williams-based claim in the Statement of Questions

Involved, which asks:
____________________________________________


3 “[W]here an indigent, first-time PCRA petitioner was denied his right to
counsel—or failed to properly waive that right—this Court is required to raise
this error sua sponte and remand for the PCRA court to correct that mistake.”
Commonwealth v. Stossel, 17 A.3d 1286, 1290 (Pa.Super. 2011)
(emphasis added). Here, Appellant had no right to appointed counsel for the
present PCRA petition, his second. Appellant argued before the PCRA court
that he was entitled to appointment of counsel because the present petition
was his first since the 1995 amendments to the PCRA. It is well-settled,
however, that the statutory right under the 1995 amendments to the
appointment of counsel applies only to a first PCRA petition, where the
petitioner also satisfies the judge that he is unable to afford or otherwise
procure counsel.     Commonwealth v. Austin, 721 A.2d 375, 378–79



                                           -4-
J-S49039-20



       I.     Should the United States Supreme Court decision in
              Williams v. Pennsylvania, 136 S.Ct. 1899 (2016), be
              applied retroactively, thereby satisfying the requirements of
              42 Pa.C.S.A. § 9541(b)(1), thereby allowing Appellant to
              bring his issue of whether Appellant was denied due process
              when his trial judge failed to recuse himself after
              prosecuting Appellant in a previous case and having a clear
              bias, violating the edicts of Williams [ ].

Appellant’s brief, at 4.

       Pennsylvania law makes it clear that no court has jurisdiction to hear an

untimely PCRA petition. Commonwealth v. Robinson, 575 Pa. 500, 837

A.2d 1157 (2003). The 1995 amendments to the PCRA, which became

effective on January 19, 1996, provide that a PCRA petition, including a second

or subsequent petition, shall be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking review.”           42 Pa.C.S.A. §

9545(b)(3).

       The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition




____________________________________________


(Pa.Super. 1998) (holding PCRA petitioner who filed first PCRA petition in 1988
possessed no right to appointment of counsel for his post-amendments,
second PCRA petition filed in 1996).



                                           -5-
J-S49039-20



will be excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a petition

must allege and the petitioner must prove:

      (i)      the failure to raise a claim previously was the result of
               interference    by    government     officials with    the
               presentation of the claim in violation of the Constitution
               or the law of this Commonwealth or the Constitution or
               law of the United States;

      (ii)     the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence; or


      (iii)    the right asserted is a constitutional right that was
               recognized by the Supreme Court of Pennsylvania after
               the time period provide in this section and has been held
               by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      As noted above, Appellant’s PCRA petition is patently untimely, but he

attempts to invoke the timeliness exception of 42 Pa.C.S.A. § 9545(b)(1)(iii)

relating to a new constitutional right that applies retroactively. To this effect,

he argues that the United States Supreme Court’s 2016 decision in Williams

provides such a retroactive right in his case. A recent decision handed down

by the Pennsylvania Supreme Court after party briefs and the PCRA court’s

opinion were filed in the case sub judice, however, controls this matter to the

demise of Appellant’s position.

      In Commonwealth v. Reid, ––– Pa. ––––, 235 A.3d 1124 (filed

8/18/2020), appellee Reid, a death penalty petitioner, had invoked Williams

in his patently untimely, second PCRA petition seeking reinstatement of his



                                      -6-
J-S49039-20



right to appeal the denial of his first PCRA petition.      The second petition

claimed that Justice Castille violated Reid’s due process rights when he did not

recuse himself from hearing Reid’s prior PCRA appeal, despite his having been

involved in Reid’s criminal trial, as then-district attorney, by approving the

prosecutor's request to seek the death penalty. The PCRA court granted Reid’s

petition, and the Commonwealth appealed to the Pennsylvania Supreme

Court.

      Our Supreme Court concluded the PCRA court, in reinstating Reid’s

appeal rights, had misapprehended the strict jurisdictional mandates of the

PCRA, which left the PCRA court without jurisdiction to consider Reid’s

untimely and waived due process claims.          Specifically, it observed that

Williams announces a new rule of constitutional law that is procedural, and

not substantive, and thus does not apply retroactively on collateral appeal.

The Court explained:

      Nothing in the Williams decision remotely suggests the Court
      intended for its holding to apply retroactively to cases on collateral
      appeal, and the mere fact that the due process violation at issue
      in Williams happened to arise in the context of a PCRA appeal did
      not somehow render the decision affording Williams relief
      “collateral” or “retroactive.” At this point in time, there is
      absolutely no basis for concluding Williams announced a new
      constitutional right that has been held by the United States
      Supreme Court to apply retroactively to cases on collateral appeal.
      Accordingly, appellant's petition could not successfully invoke the
      new constitutional right exception to the PCRA's time bar.

Reid, 235 A.3d at 1155–56.




                                      -7-
J-S49039-20



      As Reid controls the issue before us, we apply its rationale to uphold

the PCRA court’s determination that Appellant’s untimely petition fails to

invoke an exception to the PCRA time bar. Accordingly, Appellant’s appeal

affords him no relief.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




                                   -8-